Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 22, 2020

                                     No. 04-20-00035-CV

 Carol OCHSE and William W. Ochse, III, individually and as trustee of the William W. Ochse
                               III Family 2008 Trust,
                                      Appellants

                                               v.

                                Cynthia Cadwallader OCHSE,
                                          Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-00062
                      Honorable Cathleen M. Stryker, Judge Presiding


                                        ORDER


Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice (not participating)
              Liza A. Rodriguez, Justice

       On December 10, 2020, appellants filed a motion for en banc reconsideration. After
consideration, the motion is DENIED.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2020.
___________________________________
MICHAEL A. CRUZ, Clerk of Court